Exhibit 10.59

 

Redacted Version

Confidential Treatment Marked

 

Cooperation Agreement

(hereinafter referred to as the “Agreement”)

 

between

 

1. The Free State of Saxony, represented by the Saxon State Ministry of Finance
and the Saxon State Ministry for Economic Affairs and Labor, represented by the
Minister Dr. Horst Metz and Undersecretary Mrs. Andrea Fischer

 

- hereinafter referred to as “Saxony” -

 

and

 

2. Advanced Micro Devices, Inc., One AMD Place, Sunnyvale, CA 94088, USA

 

- hereinafter referred to as “AMD” -

 

and

 

3. M+W Zander Fünfte Verwaltungsgesellschaft mbH, Lotterbergstr. 30, 70499
Stuttgart, entered under HRB 23351 in the Commercial Register of the Stuttgart
Local Court (Amtsgericht)

 

- hereinafter referred to “M+W” -

 

Saxony, AMD and M+W will each be hereinafter referred to as a “Party” and
together as the “Parties”.

 



--------------------------------------------------------------------------------

Contents

 

Preamble         3 § 1   

Objectives

   4 § 2   

Formation of a Joint Undertaking

   5 § 3   

Evaluation of the Joint Undertaking

   6 § 4   

Capital Contribution; Holding Company

   6 § 5   

Financing

   11 § 6   

Grants and Allowances

   12 § 7   

Counter Guarantees

   13 § 8   

Accession of an Additional Industrial Partner

   13 § 9   

Research and Development

   13 § 10   

Agreement on Acceptance / Cost Plus Agreement

   14 § 11   

Service Agreements

   14 § 12   

Arbitrator

   14 § 13   

Non-Discrimination

   15 § 14   

Warranty by AMD

   15 § 15   

Liability

   16 § 16   

Interest

   16 § 17   

EU Reservation

   16 § 18   

Conditions Precedent

   17 § 19   

Duration and Termination

   18 § 20   

Confidentiality

   19 § 21   

Responsibility for Costs and Expenses

   20 § 22   

Press Release

   21 § 23   

Arbitration Agreement

   21 § 24   

Final Provisions

   21

 

2



--------------------------------------------------------------------------------

PREAMBLE

 

The maintenance and development of Saxony as a center for microelectronics, in
particular, of Dresden as a high-technology location, is a top priority
political and structural goal of Saxony, in order to maintain existing and
secure new qualified jobs. AMD intends to build a new facility in Dresden for
the production of 300mm silicon wafers on which integrated circuits,
particularly for microprocessors, will be manufactured (the “Wafers”). In
addition to production, own research and development on a considerable scale to
develop up to suitability for industrial production semiconductor manufacturing
technology will be carried out at the new facility.

 

In December 2002, AMD entered into an extensive agreement with IBM for joint
development (the Joint Development Agreement, hereinafter referred to as the
“JDA”) of a technological basis for the production of chips for high-performance
products of the future. The JDA encompasses cooperation on the 65- and 45 nm
technology generations with the possibility of even smaller sized structures.
This groundwork will be carried out on the basis of the 300 mm Wafers. AMD
intends to use the results of this groundwork under the JDA in a new wafer
production facility in particular for micro processors to be built in Dresden
(hereinafter referred to as “Fab X”) with the support and participation of
Saxony, to develop them to the industrial production stage and to manufacture
them. The manufacturing technology is intended to be adjusted, by continuous and
rapid improvement, to the requirements of mass production and further developed
in accordance with market requirements. The management consultancy Arthur D.
Little GmbH has on the instructions of Saxony examined and confirmed the
technical and economic feasibility of Fab X in a report (hereinafter referred to
as the “ADL Report”).

 

Fab X is intended to be built beside the existing Fab 30. The commencement of
industrial production is planned for 2006. The full capacity for the exclusive
requirements of AMD is intended to be [***]* Wafer outs per month. Buildings and
clean room are designed for a capacity of [***]* Wafer outs per month, [***]*.
Up to approx. 1,035, and [***]* up to 1,400 -qualified new jobs are intended to
be created in Fab X. Additional jobs at suppliers will also result. Saxony
attaches particular importance on the fact that the technological and financial
basis of Fab X is secured as much as pos-

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to section IV.2. of the
Confidential Treatment Request dated March 9, 2004.

 

3



--------------------------------------------------------------------------------

sible and will be further developed in Fab X and furthermore that its capital
bears reasonable interest (“stand alone”). A declaration of intent was entered
into between Saxony and AMD on [***]*, concerning the cooperation. The said
declaration of intent is attached as Appendix A to this Agreement, the purpose
of which is to implement the declaration of intent.

 

Fab X is intended to be built and operated by a special purpose entity in the
form of a German limited partnership. The Parties intend to hold capital
interests in such entity, and it is up to them whether they hold such interests
directly or through separate holding companies, however, the contribution of
Saxony and of M+W will partly be made in the form of a limited partner
participation, and partly in the form of a typical silent partner participation.
In addition, M+W simultaneously enters into a general contractor’s agreement for
the construction of the necessary building modules and infrastructure. The
general contractor’s agreement is attached as Appendix B hereto.

 

§ 1 Objectives

 

1.1 The Parties intend to cooperate as direct or indirect partners for the
purpose of the construction and operation of Fab X as further set out in the
draft limited partnership agreement attached hereto as Appendix 1.1(a) (the
“Limited Partnership Agreement”), and to create the financial bases for this.
Besides, in accordance with the draft agreement attached hereto as Appendix
1.1(b) on the formation of a silent partnership (the “Silent Partnership
Agreement”), Saxony and M+W will participate as typical silent partners in the
joint undertaking (both agreements hereinafter together referred to as the
“Partnership Agreements”). With respect to the limited partner participations
and the silent partner participations of Saxony and M+W, the purchase agreements
which are attached in their draft versions as Appendix 1.1(c) and Appendix
1.1(d) will be executed.

 

1.2 The joint undertaking is to be provided within the framework of this
Agreement with the tangible and intangible resources and personnel so that a
stand-alone operation of Fab X is ensured to the extent possible and financially
reasonable. This also includes the License Agreement attached as Appendix 1.2.

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to section IV.2. of the
Confidential Treatment Request dated March 9, 2004.

 

4



--------------------------------------------------------------------------------

1.3 The details of the project including the expected investment costs shall be
in accordance with the project description attached hereto as Appendix 1.3.

 

§ 2 Formation of a Joint Undertaking

 

2.1 AMD has formed a limited liability partnership Limited Liability Company &
Co. KG for the realization of the project.

 

2.2 The joint undertaking will be conducted in the name of AMD Fab X Limited
Liability Company & Co. KG (hereinafter referred to as “AMD Fab X”).

 

2.3 Immediately upon taking effect of this Cooperation Agreement (see § 18),
Saxony and M+W shall, in accordance with the Limited Partnership Agreement
attached hereto as Appendix 1.1(a), join AMD Fab X as limited partners with
legal and economic effect as of the day on which they are both entered in the
Commercial Register. The Parties agree to execute the Limited Partnership
Agreement of Fab X and to effect the registration in the Commercial Register
immediately upon taking effect of this Cooperation Agreement. The Parties agree
to sign the Silent Partnership Agreement attached hereto as Appendix 1.1(b)
immediately upon taking effect of this Cooperation Agreement.

 

2.4 [***]*

 

2.5 AMD Fab X LLC will conduct the business of AMD Fab X as the general partner
with sole power of management and representation. In addition to those mentioned
in Section 2.3 above, AMD Fab X Holding GmbH and AMD Fab X Admin GmbH shall be
limited partners of AMD Fab X. The conduct of the operative business shall be
the sole responsibility of the general partner AMD Fab X LLC, subject to the
Limited Partnership Agreement. The other general partner will be a German
limited liability company [GmbH] whose shares will be held by Saxony or the
Saxony Holding Company (“Second General Partner”); the Second General Partner
shall have no power of management and no power of representation and will
participate neither in the assets nor in the results of AMD Fab X.

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to section IV.1.(c) of the
Confidential Treatment Request dated March 9, 2004.

 

5



--------------------------------------------------------------------------------

§ 3 ADL Report

 

On the instructions of Saxony and on the basis of information and intended plans
provided by AMD and AMD’s subsidiaries – in particular the business plan
provided, ADL has prepared the ADL Report on the economic and technological
feasibility. For reasons of strict confidentiality, the ADL Report is not
attached to this Agreement, but one copy each will be provided to Saxony as
principal, AMD and M+W. Saxony will grant to AMD Fab X a right of co-use in the
ADL Report. The ADL Report is to be treated with the strictest confidentiality
within the recipients’ organizations. AMD warrants that the information provided
to ADL by AMD and AMD subsidiaries for the purpose of ADL preparing the expert
opinion was given to the best of their knowledge and belief and that the
business plan was drawn up according to recognized commercial principles. If the
forecasts do not come to pass and/or the plans are not achieved, even though the
information provided to ADL for the purpose of their preparing the report was
correct and complete to AMD’s best knowledge and belief and even though the
business plan was drawn up according to recognized commercial principles, this
shall not affect the reciprocal rights of the Parties.

 

§ 4 Capital Contributions, Holding Company

 

4.1.1 The parties undertake within the framework of their limited partner
participation, to make the following capital contributions to AMD Fab X:

 

4.1.2 Limited Partners’ Capital Contributions I

 

AMD subsidiaries    Capital Contribution    [***]* Saxony or Holding Company   
Capital Contribution    [***]* M+W    Capital Contribution    [***]* Total   
Limited Partners’ Capital Contributions I    [***]*

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to section IV.1.(c) of the
Confidential Treatment Request dated March 9, 2004.

 

6



--------------------------------------------------------------------------------

Of the Limited Partners’ Capital Contribution I initially a total of [***]*,
i.e. [***]* for the AMD subsidiaries and [***]* for Saxony, and [***]* for M+W,
will be entered in the Commercial Register as the liability capital sums of
those partners after taking effect of this Cooperation Agreement. The entry of
the liability capital, which has been increased by [***]* up to [***]*, will be
caused simultaneously for all partners upon achievement of Saxony’s first
milestone (LM I) according to the milestone regulation attached as Appendix
4.1.1. The AMD subsidiaries have the right to increase prematurely the liability
contribution to be made by them. The Limited Partners’ Capital Contribution I
will become due at the dates set out in Appendix 4.1.1. The second sentence of
Section 4.1.3 shall also apply to the Limited Partners’ Capital Contributions I.

 

4.1.3  Limited Partners’ Capital Contributions II

 

AMD subsidiaries    Capital Contribution    [***]* Saxony or Holding Company   
Capital Contribution    [***]* M+W    Capital Contribution    [***]* Total   
Limited Partners’ Capital Contributions II    [***]*

 

The Capital Contributions II shall become due at the dates set out in Appendix
4.1.1 and will be paid in the installments as specified therein in more detail.
t However, the Capital Contribution I and the first installment of Capital
Contri-

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to section IV.1.(c) of the
Confidential Treatment Request dated March 9, 2004.

 

7



--------------------------------------------------------------------------------

bution II by Saxony and by M+W will become due no earlier than at such date when
transfer of title to the real estate as described in Appendix 4.2.2 of AMD
Saxony Limited Liability Company & Co. KG (“AMD Saxony”) to AMD Fab X has been
effected or instead the title re-registration has been applied for and the entry
of such re-registration merely only requires issuance of the official record of
changes by the municipal surveying authority and conveyance on the basis of such
official record of changes.

 

4.2 Saxony and M+W agree to make the following typical silent partner capital
contributions.

 

Saxony or Holding Company    Capital Contribution    [***]* M+W    Capital
Contribution    [***]* Total    Typical silent partner capital contributions   
[***]*

 

The silent partner capital contributions shall become due at the dates set out
in Appendix 4.1.1 and will be paid in the installments as specified therein in
more detail. However, the first installment of each silent partner capital
contribution will become due no earlier than at such date when transfer of title
to the real estate as described in Appendix 4.2.2 of AMD Saxony Limited
Liability Company & Co. KG (“AMD Saxony”) to AMD Fab X has been effected or
instead the title re-registration has been applied for and the entry of such
re-registration merely only requires issuance of the official record of changes
by the municipal surveying authority and conveyance on the basis of such
official record of changes.

 

All limited partners and silent partners shall have the right to waive the
requirement that one or all of the specified requirements are satisfied before
the

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to section IV.1.(c) of the
Confidential Treatment Request dated March 9, 2004.

 

8



--------------------------------------------------------------------------------

Limited Partners’ Capital Contributions I or II or, insofar as applicable, their
silent partner capital contributions become due by written notice to the
respective other Parties / AMD Fab X.

 

4.3 The Parties may hold their limited partner and silent participations in AMD
Fab X directly or indirectly through one or more companies (“Holding
Companies”). Other than the respective Party and M+W Zander Facility Engineering
GmbH, no entities may hold an interest in the Holding Companies whose objects
cover the development, manufacture, marketing or sale of semiconductor products
(“Competing Entities”). Entities of the AMD Group are not considered Competing
Entities. Other than M+W Zander Facility Engineering GmbH no Competing Entities
may hold a direct or indirect interest in M+W. In deviation from the preceding
sentences 2 and 4, finance investors who are not themselves engaged in the
design, development, manufacture, marketing or sale of semiconductors may hold
direct or indirect interests in AMD Fab X (above all, through Holding Companies
and M+W). In case of a indirect participation, the respective Party must warrant
that the Holding Company holding the limited partner share in AMD Fab X fulfils
the obligations of the respective Party and/or Holding Company under this
Agreement and under the attached Partnership Agreements. Conversely, the other
Parties hereto will grant to such Holding Company such rights which would be due
to the concerned Party in case of a direct participation. In addition,
concurrently with the execution of this Cooperation Agreement, AMD will issue
the guarantees according to Appendix 4.3.

 

4.4

Insofar as any Party holds a direct or indirect share in a Competing Entity,
such Party agrees to impose the same duties of confidentiality on the persons
assigned by it to the organs of the Competing Entity as provided in section 20.
In case of an indirect participation, the above provision shall be applied
correspondingly insofar as a Holding Company holds a direct or indirect share in
a Competing Entity. Insofar as any Party or Holding Company holds a direct or
indirect majority share in a Competing Entity, the other Parties shall have the
right to require from such Party or Holding Company the transfer of its
shareholding in AMD Fab X, including any silent partner participation, to them
or to a third party (Call Option) in accordance with Article 10.8 of the Limited
Partnership Agreement. In addition, Parties and Holding Companies with a direct
or indirect interests in a Competing Entity are strictly prohibited from
disclosing to the Competing Entity technical information, including information
regarding the technology to manufacture Wafers. M+W Zander Facility Engineering
GmbH

 

9



--------------------------------------------------------------------------------

 

will assume an obligation which corresponds to the above provisions, in
accordance with Appendix 4.4.

 

4.5 The other Parties are aware that Saxony holds an indirect non-majority
interest in Infineon Technologies SC 300 GmbH & Co. KG and that Saxony holds a
non-majority interest in the semi-conductor manufacturer ZMD AG.

 

4.6 The participation rights of the Holding Company used by Saxony for AMD Fab X
will in each case be exercised in accordance with the decisions of Saxony.

 

4.7 Saxony guarantees to AMD that the Second General Partner exercises and has
exercised no activity other than the assumption of the general partner position
in AMD Fab X according to the Limited Partnership Agreement. Saxony further
guarantees to AMD that the Second General Partner will at all times be
financially funded such that it is able to perform its liabilities; this does
not include any liabilities incurred by the Second General Partner by virtue of
his position as personally liable partner of AMD Fab X. The aforesaid shall
apply until any replacement of the Second General Partner as provided in Article
10a of the Limited Partnership Agreement.

 

If the Second General Partner is replaced in accordance with Article 10 a of the
Limited Partnership Agreement, AMD guarantees to Saxony that the Second General
Partner exercises and will exercise no activity other than the assumption of the
general partner position in AMD Fab X according to the Limited Partnership
Agreement as long as Saxony and M+W hold a - direct or indirect - interest in
the Partnership. AMD further guarantees to Saxony – from replacement of the
Second General Partner according to Article 10a of the Limited Partnership
Agreement onward and as long as Saxony and M+W hold a direct or indirect
interest in the Partnership – that the Second General Partner will at all times
be financially funded such that it is able to perform its liabilities; this does
not include any liabilities incurred by the Second General Partner by virtue of
his position as personally liable partner of AMD Fab X

 

10



--------------------------------------------------------------------------------

§ 5 Financing

 

§ 5.1  The investment volume is EUR 2,407 million. The total financing for the
years 2003 to 2007 is [***]* million and shall consist of:

 

5.1.1  the Capital Contributions mentioned at Sections 4.1.1 and 4.2

 

Capital Contribution AMD Subsidiaries    [***]* Saxony Capital Contribution   
[***]* M+W Capital Contribution    [***]* Total Capital Contribution    [***]*

 

5.1.2  own resources and working capital

 

Revolving credit facility of AMD    [***]* Grants and allowances according to
Section 6    EUR 497 million1 Working capital    [***]* Total own resources and
working capital    [***]*

 

Since the investment allowances were calculated on the basis of the currently
applicable legal situation and since it is unclear in what amount investment
allowances can be paid under the future regulation, AMD agrees that in the event
this sum turns out to be lower than calculated they will fill the financing gap
arising. The working capital will by supplemented in accordance with the AMD Fab
X Cost Plus Reimbursement Agreement mentioned in Section 10.2.

 

5.1.3  third party finance

 

Bank loans less redemption (EUR 42 million)    EUR 658 million Total third party
finance    EUR 658 million

--------------------------------------------------------------------------------

1 Another investment allowance of EUR 46 million is expected to be paid in 2008.

 

* Confidential treatment has been requested pursuant to sections IV.1.(b) and
IV.1.(c) of the Confidential Treatment Request dated March 9, 2004.

 

11



--------------------------------------------------------------------------------

5.2 The Parties are aware that the requirements of EU law may not be satisfied
in time to cover the financing requirements of AMD Fab X. Because of this, it is
possible that delays in obtaining third party financing for the Fab X could
arise. In this event, AMD undertakes to bridge any financial shortfalls
occurring until March 31, 2004. If the decision of the EU should not be
available by April 1, 2004, the Parties will consult with each other regarding
the continuation of the project. AMD shall then have the right to end the
project. In such case, AMD agrees to pay back the capital contributions made by
Saxony and M+W, if any.

 

5.3 Apart from payment of their capital contributions and without affecting the
provisions of Section 6, Saxony and M+W are not obliged to provide additional
finance, even if the capital of AMD Fab X is not sufficient for its
requirements.

 

5.4 If the project is terminated by AMD prior to full payment of all
contributions, AMD warrants to M+W that M+W’s liability shall be limited to
[***]* of its paid-in contribution. Any difference amount shall be reimbursed by
AMD to M+W.

 

§ 6 Grants and Allowances

 

Saxony supports investment grants in the maximum amount legally permissible out
of the funds of the joint tasks project “Improvement of the Regional Economic
Structure” (GA) – “GA Means”. If the total amount of the investment grants from
GA Means which have been promised in a legally binding way and the investment
allowances granted in a legally binding way exceeds the total grant admissible
pursuant to the EU ruling, the investment allowances granted in a legally
binding way are to be used first.

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to section IV.1.(b) of the
Confidential Treatment Request dated March 9, 2004.

 

12



--------------------------------------------------------------------------------

§ 7 Counter-Guarantees

 

In the event that AMD is not already liable to the lenders for the loans
guaranteed by the federal government and Saxony, AMD will grant Saxony free of
charge directly enforceable counter-guarantees on first demand for all
guaranteed bank credits provided by Saxony together with the federal government
for AMD Fab X (with an aggregate credit amount of € 700 million).

 

§ 8 Accession of an Additional Industrial Partner

 

8.1 The Parties aim to admit an additional [***]* partner who will [***]* of AMD
Fab X, if possible will enter into obligations to [***]* and further, who is
intended to become a partner in AMD Fab X and to contribute capital, perhaps by
way of a capital increase. Saxony and M+W will agree to the acceptance of an
[***]* partner proposed by AMD on the basis of the Limited Partnership Agreement
of AMD Fab X, their respective approval not to be withheld or delayed without
good cause.

 

8.2 Such partner shall be accepted on appropriate conditions. If amendments or
adjustments to this Agreement or the Partnership Agreements of AMD Fab X or
other contractual agreement become necessary, the Parties will endeavor to agree
on a mutually acceptable provision. Saxony and M+W will refuse their agreement
thereto only if their interests are materially adversely affected.

 

§ 9 Research and Development

 

9.1 AMD aims to develop in the Fab X the 65 nm technology generation up to
industrial production stage. The milestones for Saxony stated in Appendix 4.1.1
set forth the aimed-at time schedule up to production stage.

 

9.2 AMD Fab X also is to further develop the 65 nm technology generation and to
prepare for implementation of the following technology generations also through
its own development.

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to section IV.2. of the
Confidential Treatment Request dated March 9, 2004.

 

13



--------------------------------------------------------------------------------

9.3 Research in Fab X is to take place in the areas indicated in Appendix 9.3.

 

§ 10 Agreement on Acceptance/AMD Fab X Cost Plus Reimbursement Agreement

 

10.1 AMD undertakes to take the entire production of AMD Fab X (in warmed-up
operation up to [***]* Wafer outs per month).

 

10.2 The details of the acceptance obligation and the terms thereof arise from
the AMD Fab X Cost Plus Reimbursement Agreement attached in the draft version as
Appendix 10.2.

 

§ 11 Service Agreements

 

11.1 AMD shall ensure that AMD Saxony shall make available to AMD Fab X general
administrative services (for example IT, personnel administration,
administrative services of a commercial nature) if required at competitive terms
(at arms’ length). In other respects AMD Fab X shall set up the required
resources itself or obtain them from third parties.

 

11.2 In relation to the services required by AMD Fab X from today’s perspective,
AMD Fab X, AMD, AMD Fab X Holding GmbH and AMD Saxony will enter into the Fab X
Management Services Agreement which is attached hereto as Appendix 11.2. AMD
will be jointly and severally liable for the obligations of AMD Saxony under the
agreement.

 

§ 12 Arbitrator

 

If and insofar as the Parties are unable to agree on the achievement of the
milestones (see Appendix 4.1.1) and on the requirements stated in Section 14.1,
the Parties will make efforts to immediately agree on an arbitrator and will
instruct such arbitrator in the name of all the Parties for him to determine the
disputed

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to section IV.2. of the
Confidential Treatment Request dated March 9, 2004.

 

14



--------------------------------------------------------------------------------

issues with final and binding effect on the Parties within the framework of the
positions taken by the Parties. The Parties shall be given reasonable
opportunity to expound their positions in writing and at one or more hearings
before the arbitrator. The arbitrator shall state grounds for his decision. In
his decision the arbitrator shall also decide on the division of the costs of
the arbitration procedure based on who won and who lost the dispute (§§ 91 et
seqq. ZPO – German Code of Civil Procedure), provided that each Party shall
itself be responsible for the costs of its own advisors. The facts determined by
the arbitrator shall have final and binding effect on the Parties. If the
Parties are unable to agree on an arbitrator within 10 bank working days, then
at the request of any Party the President of the Higher Regional Court of
Dresden will appoint an expert or a consulting firm as arbitrator, such
appointment having binding effect on the Parties. Such person or consulting firm
shall not have, and within the past five (5) years shall not have had, business
relations with any of the Parties.

 

§ 13 Non-Discrimination

 

13.1 AMD undertakes not to discriminate unreasonably against Fab X in favour of
comparable factories.

 

13.2 Strategic decisions in relation to Fab X, and which concern the Dresden
location, will not be taken against the wishes of Saxony, in accordance with the
provisions concerning voting rights in the Limited Partnership Agreement of AMD
Fab X.

 

§ 14 Warranty by AMD

 

14.1 AMD warrants irrespective of fault, by way of an independent guarantee, in
accordance with § 311 ss. 1 Civil Code, that the provision for Fab X, in the
event that this is technologically feasible, will be supplemented up to the
point at which suitability for industrial production (= “Technical Completion”
as defined in the Summary of Terms and Conditions regarding the grant of the
bank loan to Fab X in the amount of € 700 million) has been achieved.

 

14.2

In the event of the breach of warranty, the other Parties are initially each
entitled and obliged to demand that AMD provide proper performance within a

 

15



--------------------------------------------------------------------------------

 

reasonable period. These rights cannot be enforced if the other Party has
committed a material breach of contract.

 

14.3 The availability of the results of the JDA to Fab X for the production of
AMD products will be regulated by way of conclusion of the license agreement
according to Appendix 1.2.

 

§ 15 Liability

 

15.1 Unless otherwise provided in this Agreement, the Parties are liable only in
the case of intent and gross negligence.

 

15.2 There shall be no liability on the part of Saxony on the basis of the draft
agreements submitted according to Section 20.5 or under § 839 Civil Code and
Art. 34 of the Constitution, due to a breach of the confidentiality in
connection with the political decision-making. Damage claims of any kind
whatsoever, including, but not limited to, claims under § 839 Civil Code and
Art. 34 of the Constitution, shall not exist in this respect. The waiver of
claims for damages, in particular in relation to § 839 Civil Code, shall be
deemed to be a contractual obligation for the benefit of third parties.
Technical data and technical details shall be protected comprehensively. In this
respect, there shall be no restriction on liability according to sentence 1
above.

 

§ 16 Interest

 

All interest under this Agreement and the attached Partnership Agreements, shall
be calculated pursuant to the 365/360 method.

 

§ 17 EU Reservation

 

The grant of the allowances envisioned in this Agreement (investment grants,
investment allowances and guarantee) require the approval of the Commission of
the European Union.

 

16



--------------------------------------------------------------------------------

§ 18 Conditions Precedent

 

18.1 With the exception of the provisions of Sections 5.2, 18, 20, 21, 22, 23,
and 24 which become effective upon the signature of this Agreement, this
Agreement is subject to the following conditions precedent:

 

18.1.1  announcement of exemption or clearance by the Federal Cartel Office, or
expiry of the relevant waiting periods,

 

18.1.2  evidence of the granting of the EU approval of the subsidies according
to Section 5;

 

18.1.3  consent of the competent bodies of the federal government to the
federal/state guarantee securing the bank loans for Fab X;

 

18.1.4  consent and/or noting with approval, by the Budget and Finance Committee
of Saxony,

 

18.1.5  provision of the overall financing, in which connection the Syndicated
Loan Agreement with Dresdner Bank/Dresdner Kleinwort Wasserstein or another
replacement arranger/underwriter may include customary conditions to
disbursement including, but not limited to the grant of the federal/state
guarantee and evidence of the granting of the EU approval of the subsidies
according to Section 5;

 

18.1.6  legal opinion of the law office O’Melveny & Myers LLP confirming [***]*;

 

18.1.7  signing of the General Contractor Contract with M+W Zander Facility
Engineering GmbH; and

 

18.1.8  the approval of the supervisory boards of Jenoptik AG and of M+W Zander
Holding AG by December 15, 2003.

 

18.2 If the conditions set out in Sections 18.1.2 and 18.1.5 are not satisfied
in whole or in part, AMD is entitled, but not obligated, to take over such
portion of the financing which is missing as a result thereof. In this event,
the relevant condition shall be deemed to be satisfied. If the conditions stated
in Section 18.1 have not been satisfied by December 31, 2004, even in
consideration of Section 18.2, any later occurrence of the conditions shall be
excluded.

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to section IV.1.(c) of the
Confidential Treatment Request dated March 9, 2004.

 

17



--------------------------------------------------------------------------------

§ 19 Duration and Termination

 

19.1 This Agreement is effected for an indefinite period of time, but at least
until December 31, 2015.

 

19.2 If the project is ended in accordance with Section 5.2, AMD shall have the
right to terminate this Cooperation Agreement.

 

19.3 If any Party is behind schedule with the performance of a material
obligation under this Agreement, performance of the relevant obligation may be
demanded by one of the other Parties in writing provided such Party has
substantially performed its respective obligations and undertakings under this
Agreement and the Appendices. If the obligation is not performed within 30
calendar days thereafter, the said other Party may terminate this Agreement by
notice in writing. If the principal obligation in respect of which the
contracting party is in default is also an obligation pursuant to the Limited
Partnership Agreement, only the provisions of the Limited Partnership Agreement
shall apply.

 

19.4 The right of termination of this Agreement for good cause shall remain
unaffected.

 

19.5 A termination notice is effective only if, with effect as of the same time,
the Limited Partnership Agreement and the Silent Partnership Agreement of AMD
Fab X is effectively terminated.

 

19.6 The rights and duties of any Party under this Agreement, except for
Sections 20 and 23, shall end once such Party or its holding entity has validly
withdrawn as partner (i.e. both as limited and as silent partner) of AMD Fab X.

 

19.7 This Agreement shall terminate, except for Sections 20 and 23, without a
notice of termination being required, upon the full withdrawal of Saxony and of
M+W as direct or indirect partners (i.e. both as limited and as silent partners)
of AMD Fab X.

 

18



--------------------------------------------------------------------------------

§ 20 Confidentiality

 

20.1 Each Party is obliged, in relation to all confidential information, of
which it becomes aware in the preliminary stages of the negotiations and
presentations involved in the execution of this Agreement and/or in its capacity
as a Party to this Agreement and/or to the agreements which are attached hereto
as appendices, to maintain confidentiality vis-à-vis third parties. Each Party
is obliged to use such information only for the purpose for which it has
received same. The Parties undertake to subject their employees,
representatives, shareholders and lenders to confidentiality to the usual
extent. Each Party shall permit access to such information by its employees,
agents, lenders and advisors only if and to the extent that they require such
information for the performance of this Agreement and are subject to
corresponding confidentiality obligations. Each Party may communicate
confidential information to members of the legal, accountancy or taxation
professions which are subject to professional confidentiality obligations, if
and to the extent this is necessary in their own legitimate interests. The
communication of confidential information to the Banks financing AMD Fab X/the
capital contributions of the AMD Fab X partners, to the guarantors guarantying
for the bank loans or to the European Union is permissible and must be subject
to the corresponding confidentiality obligations (in the case of the EU: insofar
as legally required). Further exceptions to the confidentiality obligation may
be permitted in individual cases by separate agreements.

 

Notwithstanding any of the above or below provisions in this Agreement or in any
other written or oral agreement made between the Parties or by which the Parties
are bound, each Party shall be entitled to disclose the U.S. income tax
treatment and the U.S. income tax structure of this Agreement and of the
agreements related herewith. This right to disclose includes the right of each
Party to involve without any limitation tax consultants regarding the U.S.
income tax treatment and the U.S. income tax structure of this transaction and
of the agreements related therewith. This right does not include the disclosure
of any other information, including but not limited to, (i) any part of
documents not relating to the U.S. income tax treatment and the U.S. income tax
structure of the transactions as set out in this Agreement or the agreements
related herewith; (ii) the identity of participants or potential participants in
the transaction, except to the extent that such information relates to the U.S.
income tax treatment and the U.S. income tax structure of the transaction as set
out in this Agreement or in the agreements related herewith; (iii) the existence
or status of

 

19



--------------------------------------------------------------------------------

negotiations; (iv) any financial information other than the financial
information relating to the U.S. income tax treatment and the U.S. income tax
structure of the transactions as set out in this Agreement or in the agreements
related herewith; or (v) any other condition or detail which is of no importance
with respect to the U.S. income tax treatment or the U.S. income tax structure
of the transactions as set out in this Agreement or in the agreements related
herewith. The partners acknowledge that this confirmed right shall not be deemed
to be a waiver by any Party of any of their particular rights under the
attorney-client privilege or the non-disclosure privilege under Section 7525(a)
of the United States Internal Revenue Code 1986, as amended.

 

20.2 This obligation shall extend beyond the ending of this Agreement, provided
that the obligations of confidentiality as agreed in any Appendix remain
unaffected.

 

20.3 This obligation does not apply to information which is generally known, or
information demonstrably independently worked out by the receiving Party, or
information demonstrably obtained legally from third parties without any breach
of the confidentiality obligation.

 

20.4 This obligation shall also not apply insofar as the Parties are obliged to
disclose the received information under statutory provisions or official orders.
In such event the affected Party is obligated immediately to inform the other
Parties of the official order or the application of a statutory provision, as
applicable, if possible in advance.

 

20.5 The Parties note that Saxony must present the draft agreements in Saxon
ministries, the cabinet of Saxony and the parliament of Saxony, in the course of
the political decision-making process. Technical data and technical details are
to be comprehensively protected.

 

§ 21 Responsibility for costs and expenses

 

AMD shall bear its costs and the reasonable cost of the involvement of external
advisors of Saxony and the Saxony Holding Company. These include, in particular,
the costs and expenses associated with the report of ADL and the legal advice of
Saxony and the Saxony Holding Company by Rechtsanwälte Clifford Chance Pünder,
in connection with this Cooperation Agreement for the period from June 4, 2003
until signing of this Cooperation Agreement. In addition, from the date of
signing of this Cooperation Agreement until December 31,

 

20



--------------------------------------------------------------------------------

2003 the amount of [***]* will be borne for expenses and costs of Saxony and/or
the Saxony Holding Company.

 

§ 22 Press Release

 

The Parties will publish a joint press release, which is reached in mutual
agreement between them, concerning this project at a date also to be agreed upon
between them. In addition, the parties undertake not to publish any further
notice concerning the project unless required by law or by applicable stock
exchange regulations, such as, for example, ad-hoc publication or the notice is
agreed between the parties.

 

§ 23 Arbitration Agreement

 

23.1 All disputes arising out of or in connection with this Agreement or
regarding its validity shall be conclusively decided in accordance with the
Rules of Arbitration of the Deutsche Institution für Schiedsgerichtsbarkeit e.V.
(DIS) ousting the jurisdiction of the courts of law.

 

23.2 The place of the arbitration proceeding shall be Dresden.

 

23.3 The number of arbitrators shall be three.

 

23.4 German substantive law shall apply.

 

23.5 The arbitration proceeding shall be conducted in German.

 

§ 24 Final Provisions

 

24.1 This Agreement (including its appendices) contains all agreements between
the Parties and replaces all agreements previously reached between the Parties
concerning its subject matter. There are no oral side agreements. In the event
of any conflict or inconsistency between this Cooperation Agreement and an
agreement which is attached hereto, the provision in such latter agreement shall
fully supersede the corresponding previous provisions of this Cooperation
Agreement.

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to section IV.1.(b) of the
Confidential Treatment Request dated March 9, 2004.

 

21



--------------------------------------------------------------------------------

24.2 Unless notarized form is prescribed, all amendments, additions and
rescission of this Agreement require written form in order to be effective. This
applies also to waiver of written form.

 

24.3 No Party may transfer rights under this Agreement to a third party without
the prior written consent of the other Parties. This does not apply to cases
expressly provided for in this Agreement.

 

24.4 If any provision of this Agreement is or becomes partially or wholly
invalid or unenforceable or if this Agreement does not contain a per se
necessary provision, the validity of the remaining provisions of this Agreement
shall not thereby be affected. The same applies if an omission in this Agreement
is ascertained. In the place of the invalid or unenforceable provision or for
filling in the omission of a provision, such a legally admissible provision
shall be deemed to have been agreed as corresponds to what the Parties would
have intended or which would have been agreed by the Parties according to the
meaning and purpose of this Agreement, if they had been aware of the invalidity
or unenforceability of the relevant provision or of the omission.

 

22



--------------------------------------------------------------------------------

Place, Date: Dresden, November 20, 2003

 

/s/    ROBERT J. RIVET

         

/s/    HORST METZ        /s/    ANDREA FISCHER

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

(Advanced Micro Devices, Inc.)

         

(Saxony)

/s/    JUERGEN GIESSMANN        /s/    HELMUT LAUB

           

--------------------------------------------------------------------------------

           

(M+W Zander Fünfte Verwaltungsgesellschaft mbH)

           

 

23